Citation Nr: 1206036	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for asbestosis.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing held in Washington, DC, in September 2011.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter, for the following reasons.  

First, there is outstanding evidence pertinent to the claim.  In particular, the Veteran identified at his Board hearing that he has ongoing treatment with a private (non-VA) pulmonary specialist.  He also gave a history of having treatment at VA medical centers in Tampa and Hampton.  The claims file currently contains treatment records from the Hampton VAMC for emergency treatment in October 2005.  However, an April 2011 QTC examination shows that the Veteran gave a history of more recent treatment at VA, in 2007, involving respiratory failure.  Furthermore, there are no VA treatment records from a VA facility in Tampa.  The Board recognizes that although the Veteran's representative stated "Tampa" during the Board hearing, he could have actually intended to say "Hampton."  Regardless, the RO must, upon remand, make as many attempts as necessary to obtain all outstanding records identified in the claims file.  

Second, a new VA examination is necessary.  As indicated, the Veteran last underwent an examination to evaluate the severity of his asbestosis in April 2011.  He indicated at his September 2011 Board hearing that the examination is not adequate because it does not reflect the degree of symptomatology he experiences during a flare-up of his anxiety.  

The Board notes, for sake of reference, that the Veteran is presently service-connected for PTSD.  However, the medical evidence presently of record does not demonstrate whether the Veteran is describing non-respiratory symptoms related solely to PTSD, including during a flare-up such as a panic attack, or whether there is an additional degree of asbestosis symptomatology due to aggravation by PTSD

The Board, in its lay capacity, is unable to make such a determination.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim, as required by Hart v. Mansfield, 21 Vet. App. 505 (2007), and how VA determines disability ratings and effective dates, as required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his claim, including the pulmonary specialist, Dr. Cooper, whom he identified at the September 2011 Board hearing.    

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records, including all emergency treatment, admissions, and outpatient treatment.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing all of the development above, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his asbestosis.  If deemed necessary, his claims file should be made available for review.

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  In doing so, the examiner is asked to be mindful of the Veteran's desire to not undergo a further stress test, as he expressed at a September 2011 Board hearing.  

Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's asbestosis.  

In doing so, the examiner is asked to address the Veteran's testimony (provided at a September 2011 Board hearing) indicating that his asbestos symptomatology is aggravated by his PTSD, including symptoms of anxiety.  The examiner is particularly asked to address whether the Veteran's testimony is consistent with a worsening of asbestosis by PTSD symptomatology rather than, for instance, panic attacks, causing no worsening of asbestosis.  If the examiner determines that the Veteran's PTSD worsens his asbestosis, the examiner is asked to express the degree to which his asbestosis is worsened by PTSD, to include, to the extent possible, by PFT results.  

Accordingly, the VA examine should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.

4.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


